     Case 2:20-cv-01371-KJM-DB Document 10 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAMIEN LEE DAVIS,                                 No. 2:20-cv-1371 KJM DB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    J. PICKETT,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On screening plaintiff’s complaint, this court found plaintiff failed to state any cognizable

19   claims for relief under § 1983. Plaintiff was given 60 days to file an amended complaint. (See

20   Oct. 5, 2020 Order (ECF No. 7).) Those 60 days have passed and plaintiff has not filed an

21   amended complaint or otherwise responded to the court’s October 5 order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice for plaintiff’s failure to comply with court orders. See E.D. Cal. R. 110; Fed. R. Civ. P.

24   41.

25          These findings and recommendations will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge's Findings and
                                                       1
      Case 2:20-cv-01371-KJM-DB Document 10 Filed 12/23/20 Page 2 of 2


 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 3   1153 (9th Cir. 1991).

 4   Dated: December 22, 2020

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DLB1/prisoner-civil rights/davi1371.fta fr
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
